                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                      NO. 7:18-CR-59-FL-1




   UNITED STATES OF AMERICA                          ORDER GRANTING MOTION TO SEAL

       v.

   TYSAUN NASH




       The Court GRANTS Defendant’s Motion to Seal DE 34. The Clerk is directed to maintain

the motion to continue [DE 34] under seal.

                  18th
       This the __________ day of January, 2019.



                                             ____________________________________________
                                             LOUISE WOOD FLANAGAN
                                             U.S. District Court Judge




                                                 1
